Exhibit 10.13

 

EMPLOYEE STOCK OWNERSHIP PLAN

OF

ROME BANCORP, INC.

 

Adopted on May 26, 1999

Effective on January 1, 1999

Incorporating Amendment Nos. 1 and 2

  

AMENDMENT NO. 3

 

   DOCUMENT:    WA01/3147700    DRAFT DATE:    08/02/05   

 

BOARD OF DIRECTORS

APPROVAL DATE:                         AUGUST 24, 2005

 

AMENDMENT

 

1. Article XIII - Section 13.4(c) of the Plan shall be amended, effective as of
March 28, 2005, to read in its entirety as follows:

 

(c) If an Employee terminates service, and the value of the Employee’s vested
Account balance is not greater than $1,000, the Employee will receive a
distribution of the value of the entire vested portion of such Account balance
and the nonvested portion will be treated as a Forfeiture. If an Employee would
have received a distribution under the preceding sentence but for the fact that
the Employee’s vested Account balance exceeded $1,000 when the Employee
terminated Service and if at a later time such Account balance is reduced such
that it is not greater than $1,000, the Employee will receive a distribution of
such Account balance and the nonvested portion will be treated as a Forfeiture.
For purposes, of this section, if the value of an Employee’s vested Account
balance is zero, the Employee shall be deemed to have received a distribution of
such vested Account balance.

 

IN WITNESS WHEREOF, this Amendment has been executed by the undersigned officer
of Rome Bancorp, Inc. pursuant to authority given by resolution of the Board of
Directors.

 

ROME BANCORP, INC.

By

 

/s/ David C. Nolan

--------------------------------------------------------------------------------

Name:

 

David C. Nolan

Title:

 

Treasurer and CFO